DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 04/02/2021 has been received and placed of record.  Accordingly, claims 1-29 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “higher gain, performance, and throughput” recited in claim 3, lines 1-2 is vague and infinite because the claim does not specify what is being compared with in order to have a “higher gain, performance, and throughput”.
	The recitation of “acts as an integrated terminal” recited in claim 8, lines 1-2 is vague and indefinite because “acts” is not a positive limitation. Similar problem exists for the same recitation recited in claim 9, lines 1-2 and “acts” recited in claim 25, line 1.
	The recitation of “FPGA” recited in claim 10, line 2 is vague and indefinite because it is not clearly defined. Similar problem exists for the recitation of “VSAT” recited in claim 25, line 2.
	The recitation of “one transmitter and at least three receivers for a high-frequency optically modulated signals” recited in claim 24 is vague and indefinite because it is unclear of how “transmitter” and “receivers” is being related to other elements in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 10, 11, 13, 16-18, 23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnick (US 2011/0109507; art cited by applicant).
Regarding independent claim 1, Warnick teaches a field-assembled satellite communications terminal, comprising: a plurality of discrete, modular aperture blocks (fig. 4 (104) ), each aperture block containing: an electrically steered antenna aperture ([0068]), a plurality of interconnection ports for power and data communications between the plurality of aperture blocks, said plurality of interconnection ports being removably connectable by the end user in the field ([0015] and [0051]: "a subset of connection points on one tile 104 mate with a corresponding subset of connection points on one or more adjacent juxtaposing tiles 104...the system 102 may include one or more electrical connections between adjacent tiles 104, such as radio-frequency ("RF") inputs, RF outputs, direct current ("DC") connections, control lines, signal grounds, power grounds, and/or other electrical connections "), a signal processing system for receiving, processing, and generating signals to and from the antenna apertures (fig. 5 (526)), where the aperture blocks are removably connected to each other in the field and self-configure to form a combined electrically-steered antenna (fig. 4), and a controller within each of the plurality of aperture blocks that automatically measures a relative distance and orientation between each block and each of its adjacent blocks to calibrate the combined electrically-steered antenna (fig. 3, 204 and [0078]: The RF circuit board 204, in certain embodiments, may include adjustable phase delays to allow fine-scale correction of the relative antenna element 202 phases, to simplify calibration of the full array 102. An automated test fixture, in one embodiment, may be attached to the RF, DC, and/or digital control line connectors of the connection module 206. In a further embodiment, the connection module 206 includes a dedicated test connector for additional test point).
Regarding dependent claim 2, Warnick further teaches wherein said plurality of aperture blocks are assembled to form a block assembly having a combined aperture formed by the plurality of antenna apertures. See fig. 4, 104.
Regarding dependent claim 3, Warnick further teaches wherein the combined aperture has higher gain, performance, and throughput. See [0050] and [0056] (performance is considered to include throughput).
Regarding dependent claim 5, Warnick further teaches further comprising an external battery that provides power through an interconnection interface. See [0052].
Regarding dependent claim 6, Warnick further teaches where each aperture block contains computing devices for communications and control between modules. See [0068].
Regarding dependent claim 10, Warnick further teaches further comprising a reconfigurable processing device or FPGA included in each of said plurality of aperture blocks. See fig. 5, 526.
Regarding dependent claim 11, Warnick further teaches where the aperture blocks are environmentally sealed within a housing. See figs. 2 and 4.
Regarding dependent claim 13, Warnick further teaches wherein the interconnection ports have electrical contacts for power transfer, and further comprising a removable cover to protect said electrical contacts. See figs. 2 and 4 and [0051].
Regarding dependent claim 16, Warnick further teaches one or more external data transfer and power accessories connected to one or more of said plurality of interconnection ports for one or more of said plurality of aperture blocks. See fig. 5 and [0051].
Regarding dependent claim 17, Warnick further teaches where the electrically steered antenna aperture is a digital phased array. See [0002], phase arrays inherently includes digital phased array.
Regarding dependent claim 18, Warnick further teaches where the electrically steered antenna aperture is an analog phased array. See [0002], phase arrays inherently includes analog phased array.
Regarding dependent claim 23, Warnick further teaches where the combined antenna aperture self-calibrates from internally or externally transmitted RF signals. See [0078].
Regarding dependent claim 25, Warnick further teaches where the terminal acts as a VSAT satellite communications terminal. See [0064].
Regarding dependent claim 26, Warnick further teaches where the terminal operates in the commercial and military Ka-band satcom frequencies. See [0059].
Regarding dependent claim 27, Warnick further teaches where the terminal operates in the Ku satcom frequencies. See [0059].
Regarding dependent claim 28, Warnick further teaches where the terminal operates in the X-band satcom frequencies. See [0059] and [0064].
Regarding dependent claim 29, Warnick further teaches where the terminal can operate across multiple bands. See [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warnick (US 2011/0109507; art cited by applicant) in view of Jacomb-Hood (US 7,392,011) or Williams et al (US 7,474,249).
Regarding dependent claim 4, Warnick teaches all subject matter claimed and further except to further teach where each of said plurality of aperture blocks contains integrated batteries. However, using battery to self-powered the phased array antenna is notoriously well-known in the art of antenna array. For examples, Jacomb-Hood or Williams, from the same field of endeavor, teaches phased array antenna assembly having integrated battery to power its operation. See Jacomb-Hood: col. 5, line 61 to col. 6, line 27 or Williams: col. 1, line 58 to col. 2, line 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warnick by employing the teachings as taught by Jacomb-Hood or Williams so as to achieve active (self-powered) phased array antenna system.

	
Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Warnick (US 2011/0109507; art cited by applicant) in view of Snyder et al (US 2018/0166781).
Regarding dependent claims 12, 14 and 15, Warnick teaches all subject matter claimed and further except to further teach an inductive power coupling (205) providing wireless power transfer between the plurality of aperture blocks (claim 12), where the interconnection ports use short-range high-frequency wireless communications for data transfer (claim 14) or where the interconnection ports use optical data couplers for data transfer (claim 15). However, using inductive power coupling, short-range high-frequency wireless communications or optical data couplers for power and data transfer is notoriously well-known in the art of digital communications. For examples, Snyder, from the same field of endeavor, teaches using inductive power coupling (fig. 1, [0048] and [0061]), short-range high-frequency wireless communications ([0061]) or optical data couplers ([0097]) for power and data transfer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warnick by employing the teachings as taught by Snyder so as to use using inductive power coupling, short-range high-frequency wireless communications or optical data couplers for power and data transfers since it is just a matter of using an alternative and well-known method for communicating or transferring power and data.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warnick (US 2011/0109507; art cited by applicant) in view of the admitted prior art (pages 14-15 and 21) of the instant application.
Regarding dependent claims 19-20, Warnick teaches all subject matter claimed and further except to further teach where the electrically steered antenna aperture is a lens antenna array (claim 19), where the electrically steered antenna aperture is a liquid crystal-based antenna (claim 20). However, using such type of materials for the antennae are notoriously well-known in the art of antenna array as evidently admitted by applicant on page 21, last paragraph (lens antenna array) and pages 14-15, paragraph bridging the pages (liquid crystal-based antenna). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warnick by using well-known material for the antenna array such as lens or liquid crystal-based materials in order to arrive at the claimed invention. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Warnick (US 2011/0109507; art cited by applicant) in view of the admitted prior art (pages 14-15 and pages 21-22) of the instant application and further in view of Gambahaya (US 2018/0248598).
Regarding dependent claim 22, Warnick teaches all subject matter claimed and further except to further teach wherein the triangular shape has rounded corners.
However, Gambahaya, from the same field of endeavor, teaches antenna array having aperture block having shape of triangular with rounded corners. Such arrangement would “avoid introducing discontinuities which might negatively impact antenna impedance”. See figs. 1B and 1C and [0044] and [0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warnick as modified by the admitted prior art by employing the teachings as taught by Gambahaya so as to avoid introducing discontinuities which might negatively impact antenna impedance (Gambahaya: [0044]).


	Allowable Subject Matter
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-9 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References McCarthy (US 2012/0268344) and Greenwood et al (US 2021/0249767) are cited because they are pertinent to the phased array antenna. However, none of the cited references teaches or suggests the further arrangements as recited in claims 7-9, 21 and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636